Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hanxing Zheng on 12/2/21.

The application has been amended as follows: 

Claim 1. Please add the following after the comma at the end of b) and before the last line of the claim:
c) separating the aqueous composition comprising at least 1 weight percent of the esterified cellulose ether dissolved therein from any remaining undissolved esterified cellulose ether. Support for this amendment comes from applicant’s examples which separate out the undissolved portion of HPMCAS before going ahead and using the dissolved esterified cellulose ether, and pg. 12 of applicant specification, ln. 24-26 which teach methods of separating that are useful in their invention.

Claim  9. Please add the following immediately before the period at the end of the claim:
wherein the esterified cellulose ether is hydroxypropyl methylcellulose acetate succinate.

Claim 10. Please add the following immediately before the period at the end of the claim:
wherein the esterified cellulose ether is hydroxypropyl methylcellulose acetate succinate.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s amendments to the claims in their after-final and the above amendments which were discussed with Hanxing Zheng in an interview of 12/3/21 have placed the claims in condition for allowance because the prior art of record CN104311674 does not recognize that when mixing their reaction solution into the cold precipitating water any dissolved HPMCAS remains and they do not recognize that for the solubility to occur the HPMCAS in aqueous liquid must be stirred at low temperatures, specifically below 5 °C for at least an hour and then subsequently not warmed to higher than 25 °C. Additionally, it was not recognized that HPMCAS that is only marginally if at all neutralized as is instantly claimed exhibited any water solubility as Klar teaches HPMCAS solubility in various solvent an in their table 3 on pg. 1629 Klar teaches that it is insoluble (they do not even recognize slight solubility of HPMCAS in water, as they have in other solvents, e.g. ethanolamine). As such, the ability to have dissolved HPMCAS in solution which can then be used to coat dosage forms without being most if not completely neutralized is not obvious over any of the prior art. The examiner also notes that in the specification it is clear that when applicant’s claim wherein the liquid does not contain a basic compound they mean a base, e.g. a compound that would increase the degree of neutralization of the carboxylic acid groups in the HPMCAS (See pg. 9, ln. 8-10). Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1, 3, 8-11, 16-17, 22, 24-25 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616